Citation Nr: 1130390	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  11-03 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for a low back condition.

2.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for hypertension.

3.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for a liver condition.

4.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for a stomach condition.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a sinus condition.

8.  Entitlement to service connection for a liver condition, to include as secondary to a service-connected low back disability.

9.  Entitlement to service connection for a stomach condition.

10.  Entitlement to service connection for an eye condition.

11.  Entitlement to service connection for depression.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his niece


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1971 to December 1975. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
Procedural history

In December 1980, the Board denied the Veteran's service-connection claims for a low back condition and a liver condition.  Subsequently, in a May 1982 decision, the Board also denied the Veteran's service-connection claim for hypertension.  The Board's decisions are final.  See 38 C.F.R. § 20.1100 (2010). 

In a June 1981 rating decision, the RO denied the Veteran's service-connection claim for a stomach condition.  The Veteran initiated, but did not perfect an appeal as to that issue.  Thus, the RO's 1981 rating decision is also final.  See 38 C.F.R.     § 20.1103 (2010)

In April 2009, the Veteran requested that each of these four previously-denied service-connection claims be reopened.  The RO denied these requests in the above-referenced January 2010 rating decision.  Also in that decision, the RO denied the Veteran's service-connection claims for depression, a sinus condition, and an eye condition.  The Veteran disagreed with each of the RO's determinations, and perfected an appeal as to all issues.  

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Atlanta RO in May 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

At the May 2011 hearing, the Veteran submitted additional medical evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2010).


Clarification of issue on appeal

In an August 1987 rating decision, the RO denied the Veteran's service-connection claim for schizo-affective disorder (claimed as a nervous condition), which the Veteran did not appeal.  In its January 2010 rating decision, the RO recognized its prior August 1987 decision, but specifically characterized the Veteran's current service-connection claim for depression as a new claim for benefits, involving a different disability.  See the RO's January 2010 rating decision, page 2.  As such, the RO adjudicated the Veteran's depression claim on a direct basis, and not first as a new and material evidence claim.  The Veteran is in no way prejudiced by this action, and the Board will not alter the RO's characterization of the issue.   

The Board additionally notes that the United States Court of Appeals for Veterans Claims (the Court) has recently determined that mental disorder claim cannot be limited to a single diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, the medical evidence of record demonstrates that the Veteran has been diagnosed with schizo-affective disorder and depression.  As noted above, the Veteran has already claimed entitlement to service-connection for schizo-affective disorder in a separate adjudication that is not before the Board.  Indeed, the RO denied this claim in the above-referenced August 1987 rating decision, which the Veteran did not appeal.  Because no other mental disorders other than schizo-affective disorder and depression have been identified in the record as of yet, the Board need not expand the Veteran's depression claim at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


Remanded issues

As discussed in more detail below, the Board is reopening the Veteran's liver and stomach condition claims herein.  Both of these reopened claims, as well as the Veteran's service-connection claims for depression and an eye condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 1980, the Board denied the Veteran's claims of entitlement to service connection for a low back condition and for a liver condition.

2.  In June 1981, the RO denied the Veteran's claim of entitlement to service connection for a stomach condition.  The Veteran did not appeal this decision.

3.  In May 1982, the Board denied the Veteran's claim of entitlement to service connection for hypertension.

4. The evidence associated with the claims folder subsequent to the Board's December 1980 and May 1982 decisions is neither cumulative nor redundant of the evidence of record at the time of the last prior final denials, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a low back condition, a liver condition, and hypertension.

5.  The evidence associated with the claims folder subsequent to the RO's June 1981 rating decision is not cumulative or redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a stomach condition.

6.  The evidence of record supports a finding that the Veteran currently has a lumbar spine disability that had its onset during his active duty military service.

7.  The evidence of record does not support a finding that a relationship exists between the Veteran's currently-diagnosed hypertension and his active duty military service.

8.  The evidence of record does not support a finding that a relationship exists between the Veteran's currently-diagnosed sinus disabilities and his military service.


CONCLUSIONS OF LAW

1.  The December 1980 and May 1982 Board decisions are final.  38 C.F.R.             § 20.1100 (2010).

2.  Since the December 1980 Board decision, new and material evidence has been received with respect to the Veteran's claims of entitlement to service connection for a low back condition and a liver condition; therefore, the claims are reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Since the May 1982 Board decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for hypertension; therefore, the claim is reopened. 38 U.S.C.A. § 5108 (West 2002);   38 C.F.R. § 3.156 (2010).

4.  The June 1981 RO decision which denied the Veteran's service-connection claim for a stomach condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

5.  Since the June 1981 RO decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a stomach condition.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

6.  Resolving the benefit of the doubt in the Veteran's favor, lumbar spine degenerative disc disease was incurred in, or is otherwise related to the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.    §§ 3.102, 3.303 (2010).

7.  Hypertension was not incurred in or aggravated by active military service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

8.  A sinus condition was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Board has considered this legislation and case law with respect to the Veteran's application to reopen his previously disallowed service-connection claims.            38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Concerning the instant matter, given the favorable action taken below regarding the Veteran's application to reopen his claims, the Board finds that further discussion of VCAA is not required with respect to the claims to reopen.  Any error in the duties to notify the Veteran of the evidence necessary to substantiate his applications to reopen, and to assist him in the development of his claims to reopen is harmless.

As noted above, the Board is remanding the Veteran's reopened service-connection claims for liver and stomach conditions for further evidentiary development.  The Board is also granting the Veteran's reopened service-connection claim for a low back condition herein.  

With respect to the Veteran's reopened hypertension claim and his sinus condition claim, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letter mailed in June 2009. Subsequently, in January 2010, the RO adjudicated the Veteran's hypertension and sinus claims in the first instance.  The Veteran filed a timely appeal as to this rating decision.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service-connection claims for hypertension and a sinus condition.

Concerning VA's duty to assist, the Board notes that the Veteran's service treatment records and post-service VA and private treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, that could be obtained to substantiate the claims discussed below [i.e., the Veteran's new and material evidence claims, his reopened lumbar spine and hypertension claims, and his sinus condition claim].  
With respect to examinations conducted in conjunction with this appeal, the Board observes that the Veteran has not been afforded a recent VA examination addressing the current severity and etiology of his current hypertension or sinus disabilities.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

However, a medical examination or opinion regarding to the Veteran's perfected hypertension and sinusitis claims are unnecessary in this case.  As discussed in more detail below, with respect to hypertension, the evidence of record is against a finding that the Veteran incurred any chronic hypertension disability in service, or within the one-year presumptive period outlined in 38 C.F.R. § 3.309(a) [McLendon element (2)].  Indeed, the record demonstrates that the Veteran's elevated blood pressure levels occurring during and shortly after service were only temporary in nature, and did not amount to hypertensive disorder.  Additionally, the medical evidence already of record also demonstrates that the Veteran's current hypertension disability is not related to the Veteran's military service, but rather to his nonservice-connected diabetes.  

Similarly, with respect to the Veteran's sinuses, the evidence of record is against a finding that the Veteran incurred any chronic disability or sinus injury in service [McLendon element (2)].  Moreover, as detailed below in the analysis portion of this decision, the record only contains the Veteran's conclusory generalized statement that his sinusitis was caused by a cold in-service.  He does not contend that he had been advised by a medical professional that his current sinus disability was due to any injury or event in service.  Thus, the low threshold of an "indication" sinusitis has a causal connection or association with service has not been met.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) [rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues].  
Accordingly, the Board finds that the evidence of record is in fact sufficient to decide the Veteran's hypertension and sinus claims, and therefore, return of this case to the RO for additional evidentiary development or consideration is not required.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2010).  As noted above, the Veteran testified before the undersigned at a May 2011 hearing. 

Accordingly, the Board will address the claims on appeal.


Claims to reopen

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002);       38 C.F.R. § 3.303 (2010). 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].

As discussed above, the Veteran's original service-connection claims for a low back condition and a liver condition were originally denied by the Board in a December 1980 decision.  His original service-connection claim for hypertension was also denied by the Board in May 1982.  Finally, the Veteran's original service-connection claim for a stomach condition was denied by the RO in a June 1981 rating decision.  The Veteran did not appeal any of these decisions, and they became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2010). 

In essence, the Board denied the Veteran's low back claim in December 1980 based on a finding that the Veteran's disability [scoliosis] was congenital in nature.  The Board highlighted the fact that the Veteran had other diagnoses at the time, to include lumbosacral strain and mechanical low back pain, but found that such were not a consequence of a disability either incurred in or aggravated by service.

The Board denied the Veteran's liver condition claim in December 1980, and his hypertension claim in May 1982, based in part on findings that no such disabilities existed at the time.  

Finally, the RO denied the Veteran's stomach condition claim in June 1981 based on a finding that his current disability at the time [mild gastritis] was not shown to be related to in-service complaints of stomach pain and a diagnosis of possible gastroenteritis.

The Board's inquiry as to all four claims will be directed to the question of whether any additionally submitted [i.e. after December 1980, June 1981, and May 1982] evidence bears directly and substantially upon these respective findings.

Turning first to the Veteran's low back claim, additionally submitted VA treatment records dated in April 2010 include x-ray findings noting the presence of "degenerative disc disease with disc space narrowing," and "subchondral sclerosis and early vacuum disc formation at the L4-5 and L5-S1 disc space levels."  Crucially, this x-ray report included no observation of congenital scoliosis.  In fact, the VA radiologist specifically found that the Veteran's vertebral alignment was maintained.  See the Veteran's April 14, 2010 VA radiology report.  

Clearly, this additional evidence is new, in that it was not previously considered by the RO or the Board.  Likewise, it is material as it establishes the presence of an additional low back disability [disc disease], and suggests that the Veteran's alignment problems, at least with respect to the lumbar spine, do not currently exist.  Accordingly, the evidence is sufficient to warrant reopening of the claim for service connection for a low back condition.  

With respect to the Veteran's liver and hypertension claims, recent VA treatment reports note that the Veteran now has current diagnoses of "hepatic steatosis," as well as hypertension.  See, e.g., the Veteran's May 28, 2009 VA Internal Medicine Note.  Similarly, with respect to the Veteran's stomach condition claim, VA problem lists dated as recent as 2010 note ongoing diagnoses of gastrointestinal reflux disease (GERD).  Crucially, none of these three diagnoses were of record at the time the Veteran's claims were originally denied by the Board or the RO respectively.  The Veteran has also recently testified that his liver conditions have been etiologically linked by medical professionals to his low back disorder, and that his stomach problems had their onset in service.  See the May 2011 hearing transcript, pages 11-13.  

As noted above, the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that the above-described lay and medical evidence as it pertains to the Veteran's liver, hypertension and stomach conditions also constitutes new and material evidence as to these three previously-denied claims on appeal.  For the sole purpose of establishing whether new and material evidence has been submitted, the credibility of lay and medical opinions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claims for service connection.  See Justus, supra.  

Thus, the new evidence described above relates to a fact or facts necessary to substantiate the Veteran's service-connection claims for low back, liver and stomach conditions, as well as for hypertension, and presents a reasonable possibility of substantiating them.  See 38 C.F.R. § 3.156 (2010).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen these claims.

The Board notes in passing that although there may be of record new and material evidence sufficient to reopen the claims, this does not mean that the claims must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.


Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that before the Board may address a matter that has not been addressed by the RO, the Board must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.

For reasons which will be expressed below, the Board finds that additional development is required before the Veteran's liver and stomach condition claims may be adjudicated on their merits.

With respect to the Veteran's low back and hypertension claims, the RO has in fact considered the Veteran's such claims on a de novo basis.  See the February 2011 statement of the case (SOC).  The Veteran's presentation has not been limited to the matter of submission of new and material evidence.  Thus, there is no prejudice in the Board's consideration of these claims on their merits.  In any event, as discussed above, the Board is now granting the Veteran's low back disability claim herein.  The Veteran also has been amply apprised of what is required to establish a his claim of entitlement to service connection for hypertension, and the Veteran has set forth his contentions as to why he believes that service connection should be granted for hypertension on numerous occasions.  Further, all relevant records have been associated with the claims folder, and the evidence of record is adequate to make a fully informed decision as to the merits of the claim.


Entitlement to service connection for a low back disability

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110  (West 2002);             38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 [lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection]; 38 C.F.R. § 3.303(b).  These elements may also be established by competent lay evidence for certain disabilities.             See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002);      38 C.F.R. §§ 3.307, 3.309(a) (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he has a current low back disability that had its onset in, or is otherwise related to his active duty military service.

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson, 12 Vet. App. at 253.

It is undisputed that the Veteran has a current low back disability.  Indeed, recent x-ray reports note the presence of degenerative disc disease with disc space narrowing of the Veteran's lumbar spine.  See, e.g., the Veteran's April 14, 2010 VA radiology report.  

With respect to in-service disease or injury, the Board notes that the Veteran's service treatment records do not reflect that the Veteran was diagnosed with any lumbar spine disability at any time during his active duty service, nor do his post-service treatment records include a diagnosis of lumbar spine arthritis within the Veteran's first year following his separation from service in 1975.  As such, service-connection for a lumbar spine arthritis may not be presumed under the provisions of 38 C.F.R. § 3.307 and § 3.309(a), discussed above.

The Veteran's service records also do not document a specific injury to the Veteran's low back.  Significantly however, the Veteran did in fact note the presence of recurrent low back pain with onset in March 1975 on his October 1975 Report of Medical History upon separation.  The treating physician at the time specified that the Veteran sought "no previous medical attention or treatment" for his low back.  The Veteran has since asserted that he initially felt this pain while digging a ditch and lifting roots early in 1975, and that his back pain has been continuous from that time to the present day.  See the April 1980 RO hearing transcript, pages 11 and 12.  The Veteran is competent to attest to the point in time he began feeling low back pain, and the Board finds no reason to doubt the Veteran's credibility as to this point in light of the Veteran's documented complaints of low back pain upon separation from service.  

With respect to nexus or relationship, there is no medical evidence of record linking the Veteran's current lumbar spine disability to his in-service complaints of low back pain, or ruling out any such connection.  Ordinarily, under these circumstances, the Board would remand the Veteran's claim so that a medical opinion could be obtained as to the etiology of the Veteran's disability.  However, based on a review of the remaining evidence of record, the Board believes a grant of the Veteran's claim is warranted based on a showing of continuity of symptomatology since service.

As indicated above, the Veteran specifically noted the onset of low back pain in service on his October 1975 Report of Medical History.  He subsequently sought treatment for low back pain in August 1976, less than one year following his separation from service.  At that time, the Veteran was diagnosed with a lumbosacral sprain.  See the Veteran's August 18, 1976 VA Progress Note.  He was again seen for low back pain and diagnosed with a muscle strain in November 1978.  Significantly, the Veteran's lumbar spine was observed to be straight at that time.  See the Veteran's November 16, 1978 VA progress note.  

In January 1979, the Veteran complained of continuous low back pain for the past three years.  See the Veteran's January 26, 1979 VA Medical Certificate and History.  He underwent a VA examination in May 1979, where mild scoliosis of the lumbar spine was observed.  Additional examination also demonstrated the presence of lumbar lordosis and probable left L5 radiculopathy.  See the May 3 and May 15, 1979 VA examination reports.  

Curiously, x-rays taken of the Veteran's lumbosacral spine less than one month prior to the May 3, 1979 VA examination did not show the presence of scoliosis.  The radiologist at that time indicated that "[n]o significant degenerative change or other diagnostic abnormality is seen.  See the April 10, 1979 radiology report by Dr. R.J.R.  The Veteran was seen again in January 1980 for x-rays [less than one year following the May 1979 VA examination], and Dr. T.H. indicated that the Veteran's lumbosacral spine was "normal and unchanged since 4/10/79."  See the January 28, 1980 radiology report by Dr. T.H.

On January 30, 1980, the Veteran was diagnosed with a lumbosacral strain with evidence of "obvious bone or disc disease."  He was prescribed bed rest on his back with a firm mattress.  Shortly thereafter, a February 1980 neuromuscular examination noted the presence of a "long history of low back pain since 1975," and a diagnosis of mechanical low back pain.  In April 1980, the Veteran was diagnosed with a chronic lumbosacral strain.  See the Veteran's January 30, February 19, and April 14, 1980 VA progress notes respectively.  Although scoliosis was again observed in February 1981, its location was specifically noted to be in the upper thoracic spine, and not the lumbar spine.  See the February 18, 1981 radiology report of Dr. H.K.  

During treatment for a nervous condition in 1986 and 1987, the Veteran again noted the presence ongoing back distress.  See, e.g., the Veteran's September 16, 1986 VA Social Work Service Progress Note.  Although the Veteran has not submitted any medical evidence dated from 1987 to 2007, recent VA treatment notes remain consistent with prior records in documenting ongoing low back pain and disability.  Indeed, in January 2008 the Veteran complained of increased low back pain during the last 13 years.  Upon examination, a VA physician referenced a 2005 MRI of the lumbosacral spine noting L4-5 disk degeneration and marked radical changes, and disk protrusion resulting in lateral stenosis.  Degenerative changes in L3 and L4 and mild disk degeneration at L5-S1were also noted.  Pertinently, no scoliosis of the lumbar spine was noted on this MRI.  See the Veteran's January 8, 2008 VA Primary Care Physician Assistant Note.  

X-rays taken in April 2010 similarly show the presence of degenerative disc disease of the lumbar spine, with normal alignment of the vertebrae.  See the Veteran's April 14, 2010 VA radiology report.

Thus, it is clear that the Veteran has experienced low back pain continuously from the last year of his active duty service in 1975 to the present day.  The Board recognizes that the Veteran's low back claim was originally denied by the Board in December 1980 in part based on the May 1979 VA examiner's finding of congenital scoliosis of the lumbar spine.  Indeed, congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R.     § 3.303(c) (2010); see also 38 C.F.R. § 4.9 (2010); Beno v. Principi, 3 Vet. App. 439 (1992).

Crucially however, the medical evidence submitted subsequent to the Board's December 1980 decision reflects that if congenital scoliosis of the spine exists, it appears to be located in the upper thoracic spine, and not the lumbar spine.         See, e.g., the February 18, 1981 radiology report of Dr. H.K. [diagnosing upper thoracic scoliosis], and the Veteran's April 14, 2010 VA radiology report [indicating that alignment of the lumbar spine is maintained].  These findings, coupled with the fact that the Veteran has been diagnosed with various musculoskeletal disabilities of the lumbar spine other than scoliosis from 1976 to the present day, in addition to the Veteran's competent and credible assertions of ongoing low back pain since 1975, all support a showing of continuity of symptomatology since service.  See Savage v. Gober, 10 Vet. App. 488, 495-97;  see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Resolving all doubt in the Veteran's favor, the Board finds that continuity of symptomatology is demonstrated, and that the benefit sought on appeal is granted. 


Entitlement to service connection for hypertension

Relevant law and regulations

The regulations generally pertaining to service-connection claims have been set forth above and need not be repeated.

For certain chronic disorders, such as hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 millimeter (mm.) or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2010).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.     See also the Court's discussion of this subject in Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Analysis

In essence, the Veteran contends that his hypertension disability had its onset in, or is otherwise related to his active duty military service.

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson, 12 Vet. App. at 253.

It is undisputed that the Veteran has a currently has hypertension.  Indeed, recent VA treatment notes indicate a diagnosis of hypertension in May 2009.  See the Veteran's May 28, 2009 VA Discharge Note.  Hickson element (1) is accordingly satisfied. 

With respect to Hickson element (2), in-service disease or injury, the evidence of record is against a finding that the Veteran had hypertension for VA purposes during his active duty military service.  Although the Veteran had blood pressures of 150/98 and 138/92 on April 29, 1975, repeat tests at the end of April and into May 1975 showed blood pressures of 140/80, 123/80, 126/80, 130/88 and 125/90 on April 30, May 1, May 2, May 5, and May 6 respectively.  These scores were specifically analyzed by Dr. R.J.H. in a March 1982 opinion.  Dr. R.J.H. pertinently opined that although the Veteran's April 29, 1975 blood pressure scores were abnormal, the Veteran's subsequent scores taken during the five-day blood pressure check were within normal limits.  The examiner recognized the Veteran's complaints of dizziness in service, and concluded that "during this time period there is no evidence to indicate that the patient had essential hypertension or that any of his symptoms were related to hypertensive vascular disease . . . ."  See Dr. R.J.H.'s March 5, 1982 report, page 1.   Dr. R.J.H.'s findings are confirmed by the fact that the Veteran's blood pressure upon separation from service in October 1975 was 138/86. 

As noted above, service connection for hypertension can be presumed if it manifested to a compensable degree within one year of the Veteran's separation from service in December 1975.  See 38 C.F.R. §§ 3.307, 3.309(a).  The evidence of record demonstrates that on August 19, 1976, the Veteran was diagnosed with a history of hypertension while in the armed services.  Blood pressure readings at that time were 130/100, 140/110 and 130/80.  See the Veteran's August 19, 1976 VA progress note.  Significantly Dr. R.J.H. also addressed these findings in his March 1982 opinion, noting that these blood pressure scores are "definitely in the abnormal range . . . ."  However, Dr. R.J.H. also pointed out that subsequent tests showing pressure scores of 120/70 in March 1979, 122/70 in January 1980 and 145/90 and 138/88 in February 1981 were within normal limits.  After reviewing the entirety of the Veteran's file at the time, Dr. R.J.H. stated the following:

Since the values obtained on August 18, 1976 from the [clinic] are bracketed on both sides in time by normal blood pressure recordings on numerous occasions, I have to put them aside and would have difficulty in making the diagnosis of essential hypertension at this time.  This fact is further substantiated by the blood pressure recording of 130/80 at that time.

See Dr. R.J.H.'s March 5, 1982 report, page 2. 

Thus, Dr. R.J.H.'s expert opinion suggests that no actual hypertension disability existed in August 1976, and that such readings at that time were only temporary in nature.  

Crucially, Dr. R.J.H.'s March 1982 opinions are the only medical opinions of record addressing the Veteran's early blood pressure scores, and they have support in the record.  The Veteran has had ample opportunity to secure medical evidence in his favor, and against the findings of Dr. R.J.H., and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility to support a claim for VA benefits].
Based on the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran had a hypertension disability during his active duty service or within one year following his separation from service in December 1975.  The Board recognizes that the Veteran's diastolic blood pressure levels during service and shortly thereafter were at times at or over 90 mm.  Crucially however, such levels were not predominately at or greater than 90 mm, warranting a finding of hypertension for VA purposes under Note 1 of the current diagnostic code, referenced above.  Hickson element (2), in-service disease or injury, is not satisfied, and the Veteran's claim fails on this basis.

With respect to nexus or relationship, the Board initially notes that it does not appear that the Veteran's current hypertension disability was diagnosed until 2009.  The Board recognizes that the Veteran had blood pressure readings of 130/94 and 130/100 on April 24, 1981.  Crucially however, Dr. R.J.H. commented on these scores as well, noting that such scores could indicate essential hypertension, assuming that the Veteran's blood pressure remains in the abnormal range.  See Dr. R.J.H.'s March 5, 1982 report, pages 2 and 3.  Notably however, subsequent blood pressure tests over the years indicate returns much similar to what Dr. R.J.H. categorized as "within normal limits."  See, e.g., the Veteran's VA Progress Notes dated October 30, 1986 [126/88]; February 20, 1987 [118/82]; May 21, 1987 [110/80], November 27, 2007 [142/90]; March 19, 2008 [139/82]; and January 16, 2009 [116/81].  Crucially, it was reported that the Veteran had no history of hypertension on his November 27, 2007 VA treatment report.  A January 24, 2008 VA Primary Care Nursing Note also indicated that the Veteran was not taking medication for hypertension at that time.

It was not until May 2009 when the Veteran's treatment reports first indicated that the Veteran's blood pressure scores increased in range from "130s-160s/80-90s."  See the Veteran's May 28, 2009 VA Internal Medicine Note.  The Veteran was noted as having a hypertension disability at that time, as well as the onset of "prediabetes, if not overt diabetes."  See the Veteran's May 27, 2009 VA Internal Medicine H&P Note [noting a blood pressure of 150/91]; see also the May 28, 2009 VA Internal Medicine Note, and a May 28, 2009 Nursing E & M Note [indicating blood pressure of 168/100].   Crucially the Veteran's May 28, 2009 VA Discharge Summary indicates that the Veteran was to start taking lisinopril for his hypertension, which was secondary to his possible new onset diabetes mellitus.  

Thus a review of all the evidence of record supports a finding that the Veteran's hypertension disability did not manifest for VA purposes until 2009, and that such disability was not due to an disease, event, or injury in service, but rather is secondary to the Veteran's nonservice-connected diabetes.  The Board recognizes the Veteran's assertions of continuity of symptomatology [high blood pressure] since service, but finds that the probative value of such assertions is outweighed by the objective medical evidence [i.e. Dr. R.J.H.'s expert and uncontroverted medical analysis] assessing the Veteran's blood pressure to be within normal limits in service, and for years following service.  

The Board notes in passing that a May 27, 2009 VA Resident Emergency Department Note suggested that the Veteran's hypertension "may be worsened by his recent sinus medication."  In light of the Board's denial of the Veteran's sinus condition claim immediately below, the Board need not address whether aggravation of the Veteran's hypertension is in fact occurring due to sinus medication.

In sum, based on the above, the Board finds that Hickson element (2), in-service disease or injury, and Hickson element (3), nexus or relationship are not satisfied, nor is continuity of symptomatology demonstrated by the evidence of record.  The benefit-of-the-doubt rule is therefore not for application, and Veteran's service-connection claim for hypertension is denied.


Entitlement to service connection for a sinus condition

In essence, the Veteran contends that his current sinus disability had its onset in, or is otherwise related to his active duty military service.  See the May 2011 hearing transcript, page 7. 

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson, 12 Vet. App. at 253.

With respect to Hickson element (1), current disability, the record demonstrates that the Veteran was diagnosed with "acute sinusitis" and "chronic sinus problems" in May 2009.  See the Veteran's May 28, 2009 VA Discharge Summary.  Additionally, the Veteran has recently submitted CT scan report indicating the presence of an osteoma in the left ethmoid sinus.  See the Veteran's August 26, 2010 VA radiology report.  Hickson element (1) is therefore satisfied.  

With respect to crucial Hickson element (2), in-service disease or injury, the Veteran contends that he sought treatment for a cold in service, and a physician at the time told him that his sinus was swollen.  See the May 2011 hearing transcript, page 7.  The Veteran is certainly competent to state whether he sought treatment for a cold in service, and the Board finds no reason to doubt the Veteran's credibility as to this assertion.  Indeed, the Veteran's service treatment records include documentation of treatment for an upper respiratory infection on March 5, 1971 [noting symptoms of sneezing and a cough], and for a sore throat on September 16, 1975.  Crucially however, there is no objective evidence of record demonstrating that the Veteran incurred any sinus disease or injury thereby.  In fact, the objective evidence is clearly against a finding that the Veteran incurred any sinus disease or injury due to isolated treatment for a cold in 1971 and a sore throat in 1975.  

Notably, examination reports dated April 10, 1974 and October 28, 1975 [upon separation from service] specify a "normal" clinical evaluation of the Veteran's sinuses, mouth and throat.  Additionally, and crucially, the Veteran himself specifically denied having any sinus problems in service on both his April 10, 1974 and October 28, 1975 Reports of Medical History.  Thus, even if the Board were to concede that the Veteran's in-service physician noted that the Veteran's sinuses were swollen [without indicating as much in the record] when treating the Veteran for a cold, there is absolutely no indication that any chronic disease or injury to the sinuses manifested at any time during service.  Hickson element (2) remains unsatisfied, and the Veteran's claim fails on this basis.

For the sake of completion, the Board notes that no medical opinion of record links the Veteran's current sinus disabilities [sinusitis, and the presence of a sinus osteoma] to any disease, injury, or event in service.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits].

To the extent the Veteran now asserts that he has experienced sinus trouble continuously from his period of active duty service to the present day, the Board finds such assertions to be competent, but not credible.  Significantly, the Veteran's reported history of continued sinus symptomatology is inconsistent with the other evidence of record, to include his above-referenced October 1975 examination upon separation, which indicated a "normal" clinical evaluation of the sinuses.  Further, his assertions of in-service onset are inconsistent with the history he himself provided to service examiners in April 1974 and October 1975, at which times he denied any sinus trouble.  

The Board places greater weight of probative value on the normal clinical findings denoted on the Veteran's 1975 separation examination, coupled with the Veteran's own denials of any sinus problems in-service than it does on the Veteran's recent assertions of continuity of symptoms since service to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

The Board adds that the Veteran underwent a VA examination shortly after his separation from service.  See the May 1979 VA examiner's report.  At this examination, although the Veteran had an opportunity to discuss any sinus conditions sustained in service or at any time thereafter, he did not do so.  The May 1979 VA examiner specifically examined the Veteran's nose, sinuses, mouth and throat, and evaluated each as "normal."  Id.  

It does not appear that the Veteran first complained to a physician about sinus trouble until he sought treatment for nasal congestion in January 2008, more than 30 years after his separation from service.  See the Veteran's January 24, 2008 VA Primary Care Nursing Note.  The Veteran's absence of sinus related complaints [both in-service and for years after his separation] also weighs against the Veteran's recent assertions that he experienced sinus trouble in-service and continuously thereafter, as now described.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  Crucially, the medical evidence of record clearly shows that the Veteran's current sinus disabilities had their onset decades after service.   

Based on the above, the Board finds the Veteran's recent assertions of continuity of symptoms since active service to be not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) [In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor].  The Veteran's service-connection claim for a sinus condition is denied on this basis as well.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back condition is reopened.  

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened.  To this extent only, the appeal is allowed. 

New and material evidence having been submitted, the claim of entitlement to service connection for a liver condition is reopened.  To this extent only, the appeal is allowed. 

New and material evidence having been submitted, the claim of entitlement to service connection for a stomach condition is reopened.  To this extent only, the appeal is allowed. 
Service connection for lumbar spine degenerative disc disease is granted.

Service connection for hypertension is denied.

Service connection for a sinus condition is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's remaining claims must be remanded for further procedural and evidentiary development.  

Reasons for remand

VA examinations

For the reasons discussed immediately below, the Board believes the Veteran's service-connection claims for liver, stomach, and eye conditions must be remanded so that VA examinations can be scheduled.

With respect to the Veteran's service-connection claim for a liver condition, as noted above, the evidence of record demonstrates that the Veteran has current diagnosis of "hepatic steatosis."  See, e.g., the Veteran's May 28, 2009 VA Internal Medicine Note.  The Veteran was also shown to have elevated liver enzymes on a July 21, 2009 VA Gastroenterology Consult.  The Veteran claims that his liver disability had its onset in service, and/or was either caused or aggravated by his now service-connected low back disability.  See the May 2011 hearing transcript, page 11.  Crucially, there is no medical opinion as to the nature and etiology of the Veteran's current liver disability. 

With respect to the Veteran's service-connection claim for a stomach condition, the Veteran has a current diagnosis of GERD, with a prior diagnosis of gastritis [1979].  His service records indicate treatment for nausea and stomach problems, and include a diagnosis of gastroenteritis.  The Veteran claims he has had stomach trouble continuously since his separation from service to the present day.  As above, no medical opinion as to the nature and etiology of the Veteran's stomach disability has been obtained.

Finally, with respect to the Veteran's service-connection claim for an eye condition claim, the Veteran has current diagnoses of increased cupping suggestive of glaucoma, chorioretinal scar, and senile cataract.  See the Veteran's December 30, 2010 VA Ophthalmology Note.  The Veteran's service treatment records demonstrate that the Veteran entered service with defective distant vision.             See the Veteran's November 12, 1970 enlistment examination.  A subsequent treatment report dated May 7, 1974 additionally notes the presence of old chorioretinitis.  The Veteran was given a lens prescription at that time.  Notably, an April 10, 1974 examination report also indicates decreased visual acuity, O.U., distant vision, adequately corrected.  

At the May 2011 hearing, the Veteran contended that a mole or scar was found at "2 o'clock" in one of eyes during examinations in service.  See the May 2011 hearing transcript, page 6.  In essence, the Veteran is asserting that his current eye disabilities were either caused or aggravated by his active duty military service.  No examination has been scheduled addressing the nature and etiology of the Veteran's current eye conditions.

These issues present certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  Such questions concern the nature and etiology of the Veteran's current liver, stomach and eye disabilities, and must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  As such, the issues must be remanded so that appropriate exams may be scheduled.

VA treatment records and additional VCAA notice

At the May 2011 hearing, the Veteran indicated that he received treatment for depression at the Chillicothe VA Mental Hospital in Ohio during the 1970s.  He also indicated that he is still receiving treatment for depression at the VA at this time.  See the May 2011 hearing transcript, page 4.  It does not appear that the RO has attempted to obtain the Veteran's VA treatment records from the Chillicothe Mental Hospital, nor does it appear that the Veteran's most recent VA treatment reports include documented treatment for depression.  

It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A § 5103A (West 2002);                see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, any outstanding VA treatment reports relevant to the Veteran's depression claim should be obtained, if in existence.  

Additionally, the Board notes that the agency of original jurisdiction (AOJ) has not provided the Veteran adequate notification addressing the information and evidence needed to substantiate a claim for service connection on a secondary basis.  As noted above, the Veteran is claiming entitlement to service connection for a liver condition, to include as secondary to his service-connection lumbar spine disability.  Significantly, the statutory and regulatory provisions addressing secondary service-connection claims, outlined in 38 C.F.R. § 3.310, are different from the provisions addressing direct service-connection claims.  See 38 C.F.R. § 3.303.  Corrective notification action is thus needed.  38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1. The VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his liver, stomach, eye, and claimed depression disabilities.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  In particular, VBA should attempt to obtain any missing VA treatment records from the Chillicothe VA Mental Hospital.  Any additional VA treatment records that are not currently in the claims folder should also be obtained.  If any such records cannot be found, or if they do not exist, the RO should request specific confirmation of that fact and make a formal finding of such unavailability.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  VBA should also send the Veteran a letter explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the Veteran's claim of entitlement to service-connection for a liver condition on both a direct and secondary basis.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim, in terms of 38 C.F.R. §§ 3.303 and 3.310, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

3.  The VBA should then schedule the Veteran for a examination of his liver.  The examiner should review the Veteran's VA claims folder and a copy of this REMAND, and after a thorough examination, should clarify the Veteran's current diagnosis or diagnoses, if any.  The examiner should specifically comment on recent findings of elevated liver enzymes, as well as his diagnosis of hepatic steatosis.  The VA examiner should then provide an opinion with supporting rationale as to each of the following questions:

(a.) 	Is it as likely as not (i.e. probability of 50 percent or greater) that the Veteran has a current liver disability that had its onset in, or is otherwise related to his active duty military service?  

(b.)      Is it as likely as not that the Veteran has a current liver disability that was caused by his service-connected lumbar spine disability?

(c.)  Is it as likely as not that the 
Veteran has a current liver disability that was aggravated beyond its normal progression by his service-connected lumbar spine disability?

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate baseline severity of disorder before the onset of the aggravation.  A report should be prepared and associated with the Veteran's VA claims folder.  

4.  The VBA should also schedule the Veteran for a examination of his stomach.  The examiner should review the Veteran's VA claims folder and a copy of this REMAND, and after a thorough examination, should clarify the Veteran's current diagnosis or diagnoses, if any.  The examiner should specifically comment on recent findings of GERD, as well as the Veteran's prior diagnosis of gastritis.  The VA examiner should then provide an opinion with supporting rationale as to whether it is as likely as not that the Veteran has a current stomach disability that had its onset in, or is otherwise related to his active duty military service, to include the Veteran's in-service complaints of nausea and his diagnosis of gastroenteritis.  A report should be prepared and associated with the Veteran's VA claims folder.  

5.  The VBA should also schedule the Veteran for a examination of his eyes.  The examiner should review the Veteran's VA claims folder and a copy of this REMAND, and after a thorough examination, should clarify the Veteran's current diagnosis or diagnoses, if any.  The examiner should specifically comment on recent findings of increased cupping suggestive of glaucoma, chorioretinal scar, and senile cataracts.  The VA examiner should then provide an opinion with supporting rationale as to each of the following questions:  

(a.)	Does the Veteran have a current eye disability that clearly and unmistakably preexisted his entry into active duty service in 1971?

(b.)	If the Veteran does have an eye disability that preexisted his enlistment, did that disability increase in severity beyond its normal progression during active duty military service?  Please comment on the Veteran's assertion that a mole or scar was found on his eye during his period of active service.

(c.)   	If the Veteran's has a current eye disability that did not preexist service, is it as likely as not that that disorder had its onset in, or is otherwise related to service?

If the VA examiner finds that the Veteran's current eye disability or disabilities are more likely related to a cause outside of military service, this should be made clear.  A report should be prepared and associated with the Veteran's VA claims folder.  

6.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should readjudicate the Veteran's service-connection claims.  If the claims are denied, in whole or in part, VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


